           Case 1:20-cv-05138-RA Document 34 Filed 09/18/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/18/2020


 KEVIN ROLLAG,

                             Plaintiff,
                                                               No. 20-CV-5138 (RA)
                        v.
                                                            MEMORANDUM OPINION
 COWEN INC.; COWEN AND COMPANY,
                                                                 & ORDER
 LLC; GAVIN O’REILLY; and SCOTT
 LEMONE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       For the reasons discussed at today’s conference, discovery is hereby stayed pending

resolution of the motion to compel arbitration.

SO ORDERED.

 Dated:    September 18, 2020
           New York, New York



                                                  Ronnie Abrams
                                                  United States District Judge
